          Case 2:21-cv-00359-JAT Document 1 Filed 03/02/21 Page 1 of 5



 1 TRINETTE G. KENT (State Bar No. 025180)
 2 3219 E Camelback Rd, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7
   43 Danbury Road
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9
   Facsimile: (203) 653-3424
10
11 Attorneys for Plaintiff,
   Brian Beetso
12
13
                            UNITED STATES DISTRICT COURT
14                           FOR THE DISTRICT OF ARIZONA
15
16
     Brian Beetso,                               Case No.:
17
18                      Plaintiff,
                                                 COMPLAINT
19         vs.
20
     Thunderbird Collection Specialists, Inc.,
21                                               JURY TRIAL DEMANDED
22                      Defendant.
23
24
25
26
27
28
          Case 2:21-cv-00359-JAT Document 1 Filed 03/02/21 Page 2 of 5



 1         Plaintiff, Brian Beetso (hereafter “Plaintiff”), by undersigned counsel, brings
 2
     the following complaint against Thunderbird Collection Specialists, Inc. (hereafter
 3
 4 “Defendant”) and alleges as follows:
 5                                       JURISDICTION
 6
           1.     This action arises out of Defendant’s repeated violations of the Fair Debt
 7
 8 Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”).
 9         2.     Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d) and 28
10
     U.S.C. § 1331.
11
12         3.     Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where
13
     the acts and transactions giving rise to Plaintiff’s action occurred in this district and/or
14
     where Defendant transacts business in this district.
15
16                                           PARTIES
17         4.     Plaintiff is an adult individual residing in Phoenix, Arizona, and is a
18
     “person” as defined by 47 U.S.C. § 153(39).
19
20         5.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
21
           6.     Defendant is a business entity located in Scottsdale, Arizona, and is a
22
23 “person” as the term is defined by 47 U.S.C. § 153(39).
24         7.     Defendant uses instrumentalities of interstate commerce or the mails in a
25
     business the principle purpose of which is the collection of debts and/or regularly
26
27 collects or attempts to collect debts owed or asserted to be owed to another, and is a
28 “debt collector” as defined by 15 U.S.C.§ 1692a(6).


                                                  2
          Case 2:21-cv-00359-JAT Document 1 Filed 03/02/21 Page 3 of 5



 1                  ALLEGATIONS APPLICABLE TO ALL COUNTS
 2
           8.     Plaintiff is a natural person allegedly obligated to pay a debt asserted to
 3
 4 be owed to a creditor other than Defendant.
 5         9.     Plaintiff’s alleged obligation arises from a transaction in which property,
 6
     services or money was acquired on credit primarily for personal, family or household
 7
 8 purposes, is a “debt” as defined by 15 U.S.C. § 1692a(5).
 9
           10.    At all times mentioned herein where Defendant communicated with any
10
11 person via telephone, such communication was done via Defendant’s agent,
12 representative or employee.
13
          11. Within the last year, Defendant began contacting Plaintiff in an attempt
14
15 to collect a debt from a person named Allyson (the “Debtor”).
16         12.    Plaintiff is not the Debtor and has no relationship to or knowledge of the
17
     Debtor.
18
19         13.    In or around September of 2020, Plaintiff informed Defendant that the
20
     Debtor was unknown to him and instructed Defendant to cease placing calls to him.
21
           14.    Despite Plaintiff’s instruction, Defendant continued calling Plaintiff.
22
23         15.    On January 6, 2021, Plaintiff spoke with Defendant and again informed
24
     Defendant, “This is not Allyson’s number.”
25
26         16.    Despite Plaintiff’s repeated instructions, Defendant continued placing
27 calls to Plaintiff in an attempt to contact the Debtor and collect a debt.
28


                                                 3
          Case 2:21-cv-00359-JAT Document 1 Filed 03/02/21 Page 4 of 5



 1         17.      Defendant’s actions caused Plaintiff a great deal of inconvenience and
 2
     frustration.
 3
 4
                                              COUNT I
 5
 6     VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT, 15
                           U.S.C. § 1692, et seq.
 7
 8         18.      Plaintiff incorporates by reference all of the above paragraphs of this

 9 complaint as though fully stated herein.
10
           19.      The FDCPA was passed in order to protect consumers from the use of
11
12 abusive, deceptive and unfair debt collection practices and in order to eliminate such
13 practices.
14
          20.       Defendant attempted to collect a debt from Plaintiff and engaged in
15
16 “communications” as defined by 15 U.S.C. § 1692a(2).
17
           21.      Defendant communicated with the Plaintiff regarding a third-party debt
18
     more than once without being requested to do so, in violation of 15 U.S.C. §
19
20 1692b(3).
21
           22.      Defendant engaged in behavior the natural consequence of which was to
22
23 harass, oppress, or abuse the Plaintiff in connection with the collection of a debt, in
24 violation of 15 U.S.C. § 1692d.
25
          23. Defendant caused Plaintiff’s phone to ring or engaged Plaintiff in
26
27 telephone conversations repeatedly or continuously, with the intent to annoy, abuse
28 and harass Plaintiff, in violation of 15 U.S.C. § 1692d(5).


                                                  4
          Case 2:21-cv-00359-JAT Document 1 Filed 03/02/21 Page 5 of 5



 1         24.   Defendant used unfair and unconscionable means to collect a debt, in
 2
     violation of 15 U.S.C. § 1692f.
 3
 4         25.   The foregoing acts and/or omissions of Defendant constitute numerous
 5 and multiple violations of the FDCPA, including every one of the above-cited
 6
   provisions.
 7
 8         26.   Plaintiff has been harmed and is entitled to damages as a result of
 9
     Defendant’s violations.
10
11                                    PRAYER FOR RELIEF

12         WHEREFORE, Plaintiff prays for judgment against Defendant for:
13
                 A. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
14
                 B. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A);
15
16               C. Costs of litigation and reasonable attorneys’ fees pursuant to 15 U.S.C.
17
                     § 1692k(a)(3);
18
19               D. Punitive damages; and

20               E. Such other and further relief as may be just and proper.
21
22                  TRIAL BY JURY DEMANDED ON ALL COUNTS
23
24 DATED: March 2, 2021                         TRINETTE G. KENT
25                                             By: /s/ Trinette G. Kent
26                                             Trinette G. Kent, Esq.
                                               Lemberg Law, LLC
27
                                               Attorney for Plaintiff, Brian Beetso
28


                                                5
